Case 1:20-cv-18900-NLH-KMW Document 4 Filed 12/31/20 Page 1 of 3 PageID: 20



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KEVIN RUSS,                    :
                               :
          Plaintiff,           :    Civ. No. 20-18900 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
                               :
                               :
DAVE E. ORTIZ, et al.,         :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Kevin Russ
17 Dales Lane
Penobscot, ME 04476

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Kevin Russ seeks to bring this civil action in

forma pauperis, without prepayment of fees or security,

asserting a claim under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).         See ECF Nos. 1

(Complaint), 1-1 (IFP application).

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,

or render any other service for which a fee is prescribed,

unless the fee is paid in advance.       Under certain circumstances,

however, this Court may permit an indigent plaintiff to proceed

in forma pauperis.
Case 1:20-cv-18900-NLH-KMW Document 4 Filed 12/31/20 Page 2 of 3 PageID: 21



     The entire fee to be paid in advance of filing a civil

complaint is $402.    That fee includes a filing fee of $350 plus

an administrative fee of $52, for a total of $402.          Plaintiff

did not file a complete in forma pauperis application.          The

submitted application, which is on the Eastern District of

Pennsylvania’s short form, is missing information that the

District of New Jersey requires on its in forma pauperis

applications.    For example, Plaintiff does not provide his

anticipated future income, two-years employment history,

statement of assets, monthly expenses, etc.         Plaintiff must

submit either a completed IFP application or the $350 filing fee

and $52 administrative fee before the complaint will be filed.

`    This matter shall be administratively terminated pending

submission of the filing and administrative fees or a completed

IFP application.




                                    2
Case 1:20-cv-18900-NLH-KMW Document 4 Filed 12/31/20 Page 3 of 3 PageID: 22



CONCLUSION

     For the reasons set forth above, the Clerk of the Court will

be ordered to administratively terminate this action, without

filing the Complaint or assessing a filing fee. 1        The Clerk will

be directed to reopen the matter once Plaintiff submits a new

application.

     An appropriate Order follows.


Dated: December 31, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    3
